Exhibit 10.4
FIRST AMENDMENT TO
2009 AMENDMENT AND RESTATEMENT OF THE
BIOMED REALTY TRUST, INC.
BIOMED REALTY, L.P.
2004 INCENTIVE AWARD PLAN
This First Amendment (this “Amendment”) to the 2009 Amendment and Restatement of
the BioMed Realty Trust, Inc. and BioMed Realty, L.P. 2004 Incentive Award Plan
(the “Plan”) is made as of January 1, 2010. All capitalized terms used but not
defined in this Amendment shall have the meanings ascribed to such terms in the
Plan.
The Plan is amended as follows:
1. Section 6.5 is amended and restated as follows:
“6.5 Automatic Grants to Independent Directors. During the term of the Plan:
(a) A person who is initially elected to the Board and who is an Independent
Director at the time of such initial election automatically shall be granted
such number of shares of Restricted Stock on the date of such initial election
as is determined by dividing $60,000 by the Fair Market Value per share of the
Company’s Stock on the date of such grant (subject to adjustment as provided in
Article 11).
(b) Each Independent Director shall be granted such number of shares of
Restricted Stock on the date of each annual meeting of the Company’s
stockholders other than the annual meeting at which the Independent Director
first receives an award of Restricted Stock pursuant to paragraph (a) above, as
is determined by dividing $60,000 by the Fair Market Value per share of the
Company’s Stock on the date of such grant (subject to adjustment as provided in
Article 11).
(c) The purchase price per share of any awards of Restricted Stock pursuant to
this Section 6.5 shall be the par value per share of the Stock. Unless otherwise
determined by the Administrator, in the event of an Independent Director’s
termination of service as a Director for any reason, shares of Restricted Stock
granted pursuant to this Section 6.5 that are at that time subject to
restrictions shall be forfeited. Such forfeiture restriction shall lapse on the
first anniversary of the date of issuance of such Restricted Stock, subject to
an Independent Director’s continued service as a Director on such date.”

 

 



--------------------------------------------------------------------------------



 



2. All other terms and conditions of the Plan shall be unchanged and remain in
full force and effect.
* * * * *
I hereby certify that this First Amendment was duly adopted by the Board of
Directors of BioMed Realty Trust, Inc. on December 9, 2009.
* * * * *
I hereby certify that this First Amendment was duly adopted by the Board of
Directors of BioMed Realty Trust, Inc., the General Partner of BioMed Realty,
L.P., on December 9, 2009.
Executed on this 1st day of January, 2010.

                  /s/ Jonathan P. Klassen       Secretary, BioMed Realty Trust,
Inc.   

 

2 